Title: From John Adams to the President of Congress, 29 December 1781
From: Adams, John
To: Hanson, John,President of Congress



Amsterdam, 29 December 1781. RC in John Thaxter’s hand (PCC, No. 84, III, f. 446–450). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:77–79. This letter consists of English translations of a brief note announcing Austria’s accession to the armed neutrality and the formal act of accession signed at Vienna on 9 Oct. that Baron von Reischach, the Austrian minister to the Netherlands, presented to the States General on 11 December. The act reaffirmed the principles of Catherine II’s original declaration of 10 March 1780 (vol. 9:121–126) and indicated the joint measures that Austria and Russia would take to maintain a strict neutrality and to protect their merchant vessels from undue interference by the belligerent powers. In comments at the end of the letter, JA called particular attention to article 5, which stated that Austria and Russia would inform all the powers actually at war of their joint undertaking. On 30 Oct., in a document almost identical to Joseph II’s, Catherine accepted the Austrian accession (Scott, ed., Armed Neutralities of 1780 and 1800The Armed Neutralities of 1780 and 1800: A Collection of Official Documents Preceded by the Views of Representative Publicists, ed. James Brown Scott, New York, 1918., p. 406–409).
JA ended his letter with an evaluation of the Austro-Russian action. He wrote that



“By the 5th. Article the two Imperial Courts ought to notify this to Congress, for it is most certain that the United States are one of the Powers actually at War. Whether they will or no time must discover: but by the Articles, to serve as a Basis of Peace at the proposed Congress at Vienna, these two Courts have certainly acknowledged the American Colonies to be a Power at War, and a Power sufficiently free to appear at Vienna, and make Peace with Great Britain.

“The Confederation, for the liberty of Navigation of neutral Nations, is now one of the most formidable that ever was formed in the World. The only Question is, whether it is not too complicated and various to be managed to effect. The Conduct of the Empress of Russia towards this Republick, and especially in offering her Mediation for a seperate Peace between England and Holland, has excited some Jealousies of her Sincerity or her Constancy. But I think it will appear in the End, that She intends that Holland shall enjoy the full benefit of this Confederation, which will effectually deprive England of that Sovereignty of the Sea, which She so presumptuously claims and boasts. But if it should appear, which I do not expect, that the Empress should advise the Dutch to give up the right of carrying naval stores, after the example of Denmark, her Glory will suffer no small diminution, and I presume that Holland, humble as She is, will not submit to it, but make immediately common Cause with the Enemies of her Enemy.”



